DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
 
Claim Objections
Claim 1 was previously objected to. Applicant has successfully addressed these issues in the amendments filed on 08/05/2022. Accordingly, the objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6733050 to Yao in view of US 20130015672 to Nadgouda et al. (Nadgouda).
Regarding claim 1, Yao discloses:
A lock assembly (fig 5) for a door (abstract), comprising: a lock body (6) for mounting above a door lever (L; see fig below) of the door and comprising a locking bolt (311) supported in a housing (21) of the lock body for movement between a retracted position (fig 7) and an extended position (fig 6), said locking bolt being held in the retracted position in opposition to a spring force (B1) biasing the locking bolt toward the extended position (see fig 7); a trigger (411) operatively coupled with the locking bolt and actuatable to release the locking bolt from the retracted position (see col4, lines 46-57); and a door lever assembly (A, see fig below) adapted for mounting on the door lever outside the lock body housing and in rotative fixed relationship with the door lever (see fig 5), and said door lever assembly when mounted on the door lever outside the lock housing operatively coupled with the locking bolt so that rotation of the door lever assembly causes movement of the locking bolt from the extended position to the retracted position (see col 4, lines 3-13 and 21-29).

    PNG
    media_image1.png
    573
    513
    media_image1.png
    Greyscale


However, Yao doesn’t explicitly disclose a door lever assembly adapted for detachable mounting on the door lever. Nadgouda teaches that it is well known in the art for a door lever assembly (66) to be detachably mounted on a door lever (54, fig 2 shows 54 detached from 66). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nadgouda into Yao at least because doing so requires the simple substitution of one known feature for another and could be accomplished without undue experimentation and would yield the same result, providing a latch door lever assembly mounted on a door lever. See MPEP 2143,
subsection I.B. (3).
Regarding claim 2, Yao (in view of Nadgouda) discloses:
The lock assembly of claim 1, wherein the trigger is actuatable in response to a force applied on the trigger in a direction of the housing (force of the door frame acting on 411 when the door closes; see col4, lines 46-57).
Regarding claim 3, Yao (in view of Nadgouda) discloses:
The lock assembly of claim 1, wherein the door lever assembly is operatively coupled with the locking bolt via a pivot arm (331; 331 is coupled to 36 and 31, see fig 9) supported in the housing (see fig 8) for pivoting between an upper position (fig 7) and a lower position (fig 6), wherein movement of the pivot arm from the lower position to the upper position causes movement of the locking bolt from the extended position to the retracted position (see movement from fig 7 to fig 6), and rotation of the door lever assembly causes pivoting of the pivot arm from the lower position to the upper position (turning of the handle rotates 33 and 331 allowing 31 to retract; see col 4 lines 3-13).
Regarding claim 4, Yao (in view of Nadgouda) discloses:
The lock assembly of claim 1, wherein the lock body further comprises a bolt stopper (44) supported in the housing for pivoting in response to actuation of the trigger from a holding position in which the bolt stopper holds the locking bolt in the retracted position, to a release position permitting movement of the locking bolt from the retracted to the extended position (movement between figures 7 and 8).
Regarding claim 9, Yao (in view of Nadgouda) discloses:
The lock assembly of claim 3, wherein the door lever assembly is movable without obstruction by the pivot arm of the lock body when the pivot arm is in the upper position (pivot arm doesn’t obstruct the door lever assembly, see figs 6 and 7).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6733050 to Yao in view of US 20130015672 to Nadgouda et al. (Nadgouda), and in further view of US 20050127691 to Shen.
Regarding claim 6, Yao (in view of Nadgouda) doesn’t explicitly disclose the lock assembly of claim 1, wherein the door lever assembly comprises a top bracket and a bottom bracket adapted for mounting about a shaft of the door lever so that the shaft of the door lever is received between the top bracket and the bottom bracket. However, Shen discloses that it is well known in the art for the door lever assembly comprises a top bracket (32) and a bottom bracket (8) adapted for mounting about a shaft (shaft of 31) of the door lever so that the shaft of the door lever is received between the top bracket and the bottom bracket (fig 2). It would have been obvious to a person of ordinary skill in the art to have combined the teachings of Shen into Yao (in view of Nadgouda) at least because doing so provides added reinforcement (see at least paragraph 0019).

Allowable Subject Matter
Claims 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675